PER CURIAM.
Without regard to the other points raised by appellant, this judgment and order must be reversed, because of the improper statement by plaintiff’s counsel in asking if the jurors were interested in the Employers’ Liability Insurance Company,” which is "defending this case.” Simpson v. Foundation Co., 201 N. Y. 479, 95 N. E. 10, Ann. Cas. 1912B, 321; Akin v. Lee, 206 N. Y. 20, 99 N. E. 85, Ann. Cas. 1914 A, 947; Rodzborski v. American Sugar Refining Co., 210 N. Y. 262, 104 N. E. 616. The fact of a defense by the insurance company was thus pointedly injected into the trial at its threshold. It had even less excuse than the instances where the disclosure of such an interest by a casualty company came out in the course of the examination of a witness.
The judgment and order are therefore reversed, with costs of the appeal to the appellant, and a new trial granted.